DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.
Claims 1-20 are rejected below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3-28-22 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (U.S. PG Pub. 2020/0156254) in view of Denis (U.S. PG Pub. 2016/0175962).


As to claim 1, Li teaches a method comprising: defining a plurality of variables to modify in a control loop[0085, 0108 – key points, threshold, difference etc.]; wherein the control loop is associated with a runtime execution platform(element 210) in communication with a network[0093].  collecting first performance data of the network by the control loop using a first variable of the plurality of variables while executing the control loop; generating a first result based on the collecting first data step[0086] (fig. 1); substituting a second variable of the plurality of variables for the first variable; collecting second performance data using the second variable while executing the control loop (next iteration); generating a second result based on the collecting second performance data step[0086]; comparing the first result and the second result; and taking an action based on the comparing step[0086-0087].  

Liu teaches most of the claimed invention, but fails to teach that the first performance data is loading of a network and the second performance data is the latency of a network.  

However, this is an obvious variation as taught by Denis as follows:

As to claim 1, Denis teaches collecting a first performance data of network loading and a second performance data of network latency [abstract, 0074 - For example, the MAC 112 may contribute to network capacity and latency analysis in determining an appropriate PHY channel 116, 118, 120, or 122. 0078 - For example, the ADC 40 may detect an indication from the DAC 38 that the latency costs of the data being transmitted is high, and a new PHY channel 116, 118, 120, or 122 may be selected by the welding system 10 to meet a latency cost demand. Additionally, the WCC circuitry 28, using the MAC 112, may compare the number of welders on the common weld return circuit to a network capacity of a transmission scheme. Further, the monitored weld atmosphere may constantly change. For example, a shipyard could have anywhere from 1 welder to several hundred welders working at any given time. The number of welders working will vary throughout a workday. Accordingly, the ADC 40 may constantly receive information about the weld atmosphere, such as the current network capacity, which affects the transmission scheme selection by the processor 30.]  The ADC may determine a network capacity and compare it to a threshold.  The ADC may the switch (substitute) to a network latency within the analysis and compare this as well.  Based on these comparisons the controller can determine the proper action need [0079 -0080]. 

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to include the teachings of a Denis into the system and method of Liu.  The motivation to combine is that Denis teaches using network latency and load a metric can be changed to optimize performance [0082].

As to claim 2, Li teaches wherein the taking the action further comprises publishing the first result and the second result(bounding box is set in the program).  

As to claim 3, Li teaches wherein the plurality of variables comprises modifying a processing order of functions executed in the control loop[0108 – modifies steps depending on validity of keypoints see fig. 1 also]. 
 
As to claim 4, Li teaches wherein the plurality of variables comprises two or more threshold values and the taking the action comprises selecting one of the two or more threshold values to use when executing the control loop[0108]. 
 
As to claim 5, Li teaches wherein the plurality of variables comprises variables used to scale an operation [0021].  

As to claim 6, Li teaches wherein the plurality of variables comprises variables that simulate failures and the method further comprises analyzing a reconfigurability of a system based on the simulated failures[0108 invalid keypoint].  

As to claim 7, Denis teaches further comprising repeating the substituting the second variable, the collecting the second performance data, generating the second result and the comparing the first and second results for additional for additional variables of the plurality of variables [0079 – various channels that can be used].  

As to claim 8, Li teaches further comprising setting a threshold value and wherein the repeating is halted based on calculations in the control loop exceeding the threshold value[0108].  

As to claim 11, Li teaches a method comprising: configuring a decision recipe[0108, 0110]; executing a control loop using a first variable from the decision recipe (fig. 1).  See claim 11 for the remaining claim limitations.   However, this is an obvious variation as taught by Denis as follows:

As to claim 11, Denis teaches collecting a first performance data of network loading and a second performance data of network latency [abstract, 0074 - For example, the MAC 112 may contribute to network capacity and latency analysis in determining an appropriate PHY channel 116, 118, 120, or 122. 0078 - For example, the ADC 40 may detect an indication from the DAC 38 that the latency costs of the data being transmitted is high, and a new PHY channel 116, 118, 120, or 122 may be selected by the welding system 10 to meet a latency cost demand. Additionally, the WCC circuitry 28, using the MAC 112, may compare the number of welders on the common weld return circuit to a network capacity of a transmission scheme. Further, the monitored weld atmosphere may constantly change. For example, a shipyard could have anywhere from 1 welder to several hundred welders working at any given time. The number of welders working will vary throughout a workday. Accordingly, the ADC 40 may constantly receive information about the weld atmosphere, such as the current network capacity, which affects the transmission scheme selection by the processor 30.]  The ADC may determine a network capacity and compare it to a threshold.  The ADC may the switch (substitute) to a network latency within the analysis and compare this as well.  Based on these comparisons the controller can determine the proper action need [0079 -0080]. 


As to claim 12, Li teaches further comprising grading the first result and the second results[0020].  

As to claim 13, Li teaches wherein the grading is based on performance results[0020].  

As to claim 14, Li teaches wherein the grading is based on conformance to policies[0020].  

As to claim 15, Li teaches further comprising taking an action based on the first result and the second results(fig. 1 - placement of results).  

As to claim 16, Li teaches further comprising comparing the first result and the second results to determine an optimized variation and wherein the action includes using the optimized variation during operation of a platform[0020, 0119].  

As to claim 17, Li teaches a control loop for a platform comprising: a decision recipe design module[0108, 0110]; a data collection module configured to collect data from operation of platform[0098]; an input-output interface[0098];  15 4820-9767-1565.12018-1349 /101900.002228PATENT a processor coupled to the input-output interface wherein the processor is coupled to a memory[0098], the memory having stored thereon executable instructions that when executed by the processor cause the processor to effectuate operations comprising[0098].  The remaining limitations can be seen in claim 1 and claim 11.

 As to claim 17, Denis teaches collecting a first performance data of network loading and a second performance data of network latency [abstract, 0074 - For example, the MAC 112 may contribute to network capacity and latency analysis in determining an appropriate PHY channel 116, 118, 120, or 122. 0078 - For example, the ADC 40 may detect an indication from the DAC 38 that the latency costs of the data being transmitted is high, and a new PHY channel 116, 118, 120, or 122 may be selected by the welding system 10 to meet a latency cost demand. Additionally, the WCC circuitry 28, using the MAC 112, may compare the number of welders on the common weld return circuit to a network capacity of a transmission scheme. Further, the monitored weld atmosphere may constantly change. For example, a shipyard could have anywhere from 1 welder to several hundred welders working at any given time. The number of welders working will vary throughout a workday. Accordingly, the ADC 40 may constantly receive information about the weld atmosphere, such as the current network capacity, which affects the transmission scheme selection by the processor 30.]  The ADC may determine a network capacity and compare it to a threshold.  The ADC may the switch (substitute) to a network latency within the analysis and compare this as well.  Based on these comparisons the controller can determine the proper action need [0079 -0080]. 

As to claim 18, Li teaches wherein the operations further comprise comparing the first result and the second results to determine an optimized variation and wherein an action that is taken based on the first result and the second result includes using the optimized variation during operation of the runtime platform platform[0020, 0119].  

As to claim 19, Li teaches wherein the decision recipe comprises a set of variables based on policies[0020].  

As to claim 20, Li teaches wherein the decision recipe comprises a set of thresholds and the operations further comprise determining a threshold from the set of thresholds for operation of the run-time execution platform[0108].




Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (U.S. PG Pub. 2020/0156254) in view of Denis (U.S. PG Pub. 2016/0175962) in view of Baker (U.S. PG Pub. 2014/0281595).

Li teaches most of the claimed invention, but fails to show that a loop’s iterations can be done periodically or over a period of time.  However, this is an obvious variation as taught by Baker as follows:


As to claim 9, Baker teaches wherein the repeating is performed periodically[0127].  

As to claim 10, Baker teaches wherein the repeating is performed for a set period of time[0127].  



It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify Li and Denis with Baker since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  The predictable result would be Li control loop exit being based on time (as done in Baker).  Li teaches that the loop needs to be exited and gives multiple ways of doing so and Baker shows that time is another way to end a loop. 

Examiner notes that Denis also teaches portions of the dependent claims and should be reviewed in full.  Specifically, a reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a singleprior art reference is not intended to exclusively dictate, but rather, todemonstrate an exemplary disclosure commensurate with the specificlimitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038,1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319,1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747,750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 


Response to Arguments
Applicant’s arguments, see pages 7-8, filed 3-28-22, with respect to the rejection(s) of claim(s) 1-8, 11-20 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Denis.

Other Prior Art of Record
Bahadiroglu (U.S. PG Pub. 2002/0186660) teaches how latency and load on a network can cause packet loss and a traffic control system that remedies this issue.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN L LAUGHLIN/Primary Examiner, Art Unit 2119